      Case 1:19-cv-07314-ALC-BCM Document 25 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          9/30/20
ASHLEY PRENDERGAST,
               Plaintiff,
                                                        19-CV-7314 (ALC) (BCM)
       -against-
                                                        ORDER
PORT AUTHORITY OF NEW YORK AND
NEW JERSEY, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       In its Order dated September 21, 2020, the Court directed plaintiff to file her notice of

voluntary dismissal as to defendant James Sabatelli no later than September 25, 2020. (Dkt. No.

24 ¶ 4.) Plaintiff has not yet done so. Plaintiff shall file her notice of voluntary dismissal as to

Sabatelli no later than October 5, 2020.

Dated: New York, New York
       September 30, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
